Pee Cue.
A rule to show cause is a proper notice in all cases.
Leake and Woodruff,, for the rule, cited
2 Hawk. 417, b. 2, c. 27, § 62; 4 Bl. Com. 320, 321, to show that a certiorari was a supersedeas ; and that after it was presented all further proceedings were void. A case, also, of The State v. Bowen, in the minutes of May Term, 1781, was cited, where, for proceeding after a certiorari, the court ordered an attachment in the first instance against the justices.
[288] Per Cur. This is a mild way of proceeding. The court that issues the writ are alone to decide upon its legality. The inferior court are to obey.
Rule absolute.